USCA11 Case: 20-13677    Date Filed: 12/21/2021   Page: 1 of 4




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13677
                Non-Argument Calendar
                ____________________

COURTNEY B. ANDERSON,
                                           Plaintiff-Appellant,
versus
COUPONS IN THE NEWS,
a foreign corporation
d.b.a.
couponsinthenews.com,
NAMECHEAP, INC.,
a foreign corporation,
WHOISGUARD, INC.,
a foreign corporation,
JOHN/JANE DOE,
USCA11 Case: 20-13677            Date Filed: 12/21/2021       Page: 2 of 4




2                         Opinion of the Court                    20-13677

                                        Fictitious Defendants Does 1-3,
                                                 Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 5:20-cv-00041-JSM-PRL
                     ____________________

Before WILSON, JORDAN, and NEWSOM, Circuit Judges.
PER CURIAM:
      Courtney Anderson appeals the district court’s Rule 12(b)(6)
dismissal, with prejudice, of her claim against Coupons in the News
under Fla. Stat. § 540.08. For the reasons which follow, we affirm.1
       Accepting the factual allegations in the second amended
complaint as true, see, e.g., La Grasta v. First Union Sec., Inc., 358
F.3d 840, 845 (11th Cir. 2004), Ms. Anderson alleged that she was
arrested at a Best Buy store following a dispute over coupons. The
store manager told police that Ms. Anderson had dropped her pants
and was showing her buttocks.


1 Ms. Anderson also seeks to appeal the district court’s dismissal of certain
other claims, but says that she is relying on the arguments she made below.
See Appellant’s Br. at 14-15. Because such incorporation is improper, we do
not address the other claims. See Four Seasons Hotels & Resorts, B.V. v. Con-
sorcio Barr S.A., 377 F.3d 1164, 1167 n.4 (11th Cir. 2004).
USCA11 Case: 20-13677        Date Filed: 12/21/2021    Page: 3 of 4




20-13677               Opinion of the Court                       3

       Ten days later, Coupons published an article on its website
entitled “Pantless Couponer Arrested After Checkout Dispute.”
The article was accompanied by a photograph of the front of a Best
Buy store and a superimposed image of Ms. Anderson’s booking
photograph.
       In Count 1 of her second amended complaint, Ms. Anderson
alleged that Coupons violated Fla. Stat. § 540.08(1)(a), which (as
relevant here) prohibits the unauthorized publication or use of a
person’s photograph or other likeness “for the purpose of trade or
for any commercial or advertising purpose.” The Florida Supreme
Court has held that the purpose of § 540.08 “is to prevent the use
of a person’s name or likeness to directly promote a produce or
service because of the way that the use associates the person’s
name or personality with something else.” Tyne v. Time Warner
Entertainment, 901 So.2d 802, 808 (Fla. 2005).
       Ms. Anderson characterized the Coupons article—attached
to the complaint as Exhibit B—as an “advertisement” in her com-
plaint, but the district court ruled that a review of the document
demonstrated that it was an article and not an advertisement. And
because it was not an advertisement or commercial speech, Ms.
Anderson’s claim under § 540.08(1)(a) failed.
       We agree with the district court that Ms. Anderson failed to
state a plausible claim under § 540.08(1)(a). See generally Bell At-
lantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). When a docu-
ment attached to a complaint conflicts with an allegation in the
complaint, the document governs. See Hoefling v. City of Miami.,
USCA11 Case: 20-13677            Date Filed: 12/21/2021        Page: 4 of 4




4                         Opinion of the Court                     20-13677

811 F.3d 1271, 1277 (11th Cir. 2016). And here Exhibit B, on its
face, is an article reporting on Ms. Anderson’s arrest. It is not an
advertisement. Nor is it commercial speech.
       Ms. Anderson argues that Exhibit B is a publication that is a
“digital marketing tool known as a click funnel advertisement de-
signed and used solely to promote the business of coupons which
is advertising.” Appellant’s Br. at 6. The argument is based on a
line in Exhibit B that allows a reader to click to contact Coupons
about advertising. See id. At 11. But the complaint does not con-
tain any allegations or claims about a “click funnel advertisement,”
and Ms. Anderson could not amend her complaint through her re-
sponse to Coupon’s motion for attorney’s fees. See White v. Bel-
tram Edge Tool Supply, Inc., 789 F.3d 1188, 1200 (11th Cir. 2015)
(“A plaintiff may not amend her complaint through argument in a
brief opposing summary judgment”).
       We affirm the district court’s dismissal of Count 1 with prej-
udice. 2
       AFFIRMED.




2 At the end of her brief, Ms. Anderson asks in a single sentence that we also
reverse the district court’s award of attorney’s fees. We decline to do so be-
cause Ms. Anderson did not appeal from the award of attorney’s fees and be-
cause she has not explained why the award was legally erroneous.